CONCURRENCE
STRAS, Justice
(concurring).
I join Parts III and IV of the court’s opinion. I concur only in the judgment of the court on Parts I and II, however, because I am concerned that the court’s lack of specificity on the standard of review will only perpetuate the confusion in our case law on sufficiency of the evidence claims. See State v. Silvernail, 831 N.W.2d 594, 602-03, No. A12-0021, 2013 WL 2364094, slip op. at 2-3 (Minn. May 31, 2013) (Stras, J., concurring).
In this case, the record reveals that neither of the disputed elements of Hayes’s criminal conviction was proven by the State through a combination of direct and circumstantial evidence. Given the *557state of the record, I agree with the court that the evidence is sufficient to sustain Hayes’s conviction of first-degree murder while committing domestic abuse, but I would apply the “traditional standard” to the “past pattern” element and the “circumstantial evidence standard” to the question of whether Hayes intentionally assaulted Robert in affirming Hayes’s conviction.